555 F.2d 145
George F. GARNER, Petitioner-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 75-1813/4.
United States Court of Appeals,Sixth Circuit.
May 27, 1977.

Before EDWARDS, PECK and ENGEL, Circuit Judges.

ORDER

1
On receipt and consideration of the certified judgment of the Supreme Court of the United States dated April 26, 1977 wherein the cause herein has been remanded to this Court for reconsideration in light of the representation of the acting Solicitor General,


2
And noting that the acting Solicitor General sets forth in his memorandum for the United states filed March 17, 1977 before the Supreme Court in part, ". . .  we have concluded after further consideration that petitioner's sentence on count II of the first indictment must be set aside and that he must be resentenced to no more than five years' imprisonment on that count", accordingly,


3
It is ORDERED that the cause herein be and it hereby is remanded to the District Court for the express purpose of setting aside petitioner's sentence on count II of the first indictment and resentencing petitioner to no more than five years' imprisonment on that count.